 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDJustus Company,Inc. and Warehouse and ProduceIT IS FURTHER ORDERED that the election held onWorkers Local Union No. 599,International Broth-June 17, 1971, in Case 19-RC-5896, is hereby seterhood of Teamsters,Chauffeurs,Warehousemen&aside and that the petition filed in that case is herebyHelpers of America and Wesley Barr, Alfred Barrdismissed.and Larry Tour,acting as Employees Committee ofJustus Company,Inc., Party in Interest.Cases 19-CA-5345 and 19-RC-5896September29, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDPENELLOOn May 10, 1972, Administrative Law Judge'Herman Corenman issued the Attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Counselfiled cross-exceptions to the Decision and a support-ing brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional LaborRelationsBoard has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,2 andconclusions' of the Administrative Law Judge and toadopt his recommended Order, as herein modified.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tionsBoard adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Justus Company, Inc.,Tacoma, Washington, its officers,agents, successors,and assigns, shall take the action set forth in the Ad-ministrative Law Judge's recommended Order, withthe following modifications:Substitute the following for paragraph 1(b):"(b)Coercively interrogating employees con-cerning union meetings and union activities; coercive-lypolling employees concerning their union sen-timents;making statements giving employees theimpression that their union meetings were under sur-veillance; threatening employees that if they select theUnion as their representative plant discipline wouldbe tightened, previous privileges revoked, coffee-breaks shortened, employees discharged for minorrule violations and tardiness, and the plant closed ormoved to distant locations; and promising insuranceand other fringe benefit payments if the employeeswould abandon the Union."'The title of"Trial Examiner"was changed to "Administrative LawJudge"effective August 19, 1972.2While we find that Respondent's temporarily,withholding of $25 for ficti-tious union dues and fees from each employee's paycheck on May 14 inter-fered with the election,we find it unnecessary,in light of Respondent'sflagrant 8(a)(1) violations herein,to pass on whether such conduct alsoviolates Section 8(a)(1) of the Act.Yazoo Valley Electric Power Association,163 NLRB 777, In 2.3We agree with the Administrative Law Judge that Respondent's conductpreceding the election has undermined the Union'smajority and interferedwith the election process. Respondent's threats of discharge for minor workrule violations and threats of plant closure were made in the company lunch-room to all employees.The unlawful reference to a possible closedown wasfollowed by attempts by several employees to revoke their union authoriza-tion cards In addition,Respondent interrogated employees,polled employ-ees concerning their union sentiment without safeguards of secrecy, madepromises of benefits,and attempted to organize employees into a company-dommated union In our opinion, the effects of these broadly disseminatedunfair labor practices are not likely to be redressed,through application oftraditional Board remedies,in a fashion providing reasonable assurance thata fair election could be conductedNLRBv Gissel Packing Company, Inc.,395 U.S.575, 615-616.For this reason,we believe that a remedial bargainingorder,as requested by the complaint,iswarranted in this case,even in theabsence of an 8(a)(5) allegationMallow Plating Works, Inc.,193 NLRB No.96.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERMAN CORENMAN, Trial Examiner:A hearing in theabove-entitled proceeding was held before the undersignedTrialrExaminer on January 4, 5, 6, and 7, 1972, at Tacoma,Washington, on'a complaint of the General Counsel againstJustus Company, Inc., herein called the Respondent. Thecomplaint,issued October29, 1971,pursuant to charges andamended charges filed by the Union July 1 and September2, 1971, alleges violations of Section 8(a)(1), (2), and (3) ofthe Act and seeks a bargaining order despite the absence ofan 8(a)(5) allegation.Under date of October 29, 1971, the Regional Directorfor Region 19 of the Board consolidated for hearing with theunfair labor practice case the issues presented by theUnion's objections to conduct affecting the results of theelection held on June 17, 1971, in Case 19-RC-5896. Theaforesaid objections are in some respects similar to the alle-gations of violations contained in the complaint.All parties were afforded full opportunity to appear, tointroduce evidence,to examine and cross-examine witness-es and to argue orally on the record. Briefs, which have beencarefully considered, were filed by the General Counsel andthe Respondent. Upon the entire record, and from my ob-servation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESSOF THERESPONDENTThe pleadings establish, and I find, that the Respon-dent, Justus Company, Inc., is a Washington corporation199 NLRB No. 51 JUSTUS COMPANYwith an office and place of business at Tacoma, Washing-ton, where it is engaged in the manufacture and sale ofprecut cedar buildings. During the past year, which is repre-sentative of its annual operations, generally, Respondent, inthe course and conduct of its business operations, pur-chased and caused to be transported and delivered to itsTacoma,Washington, place of business, directly frompoints outside the State of Washington, goods and materialsvalued in excess of $50,000, and during the same periodreceived m excess of $50,000 from sales to customers locat-ed outside the State of Washington. I find that the Respon-dent at all times material herein has been, and is, anemployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe pleadings establish, and I find, that Warehouseand Produce Workers Local Union No. 599, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, herein called the Union, is, and hasbeen at alltimes materialherein, a labor organization withinthe meaningof Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. The Union Organizational DriveThe union began organizing the Respondent's employ-ees in the first week of May 1971 at the behest ofRespondent's employee Charles Ted Gilmore. Robert Pa-volka, the Union's secretary, handed a supply of union au-thorization cards to Gilmore, who volunteered to solicitemployee signatures. Pavolka conducted a union organiza-tional meeting at the umon hall in Tacoma on the eveningofMay 5, 1971, which was attended by a number ofRespondent's employees. At this meeting, employee CharlesRichardson volunteered to help in the Union's organiza-tional efforts and Pavolka gave him a supply of authoriza-tion cards to be signed by employees who wanted the Unionto represent them. Gilmore and Richardson solicited au-thonzation card signatures in the Respondent's plant andby May 6, 13 employees had signed cards.B. The Respondent's May 6 MeetingIn an effort to combat the union organizational drivewhich was not apparent to the Respondent's officials, PlantForeman Wesley Barr I called a meeting of both the dayand night shift employees for 3:15 p.m. on May 6 in theplant lunchroom. According to the credible testimony ofCharles Richardson, Plant Foreman Barr started the meet-ing by directing his first remarks to Ted Gilmore, stating"Well, Ted, you're doing it again .... You've tried to geta union in here once and you know what happened. Whatdo you think is going to happen this time?"2 Barr went oni I find that Wesley Barr at the time was a supervisor within the meaningof Sec 2(11) of the Act.He was the plant foreman supervising approximately25 employees.He and Vice PresidentLarry Lynottconsulted one anotherand jointly acted in matters of hiring and discharging employees,and Barreffectively recommended such personnel action He likewise exercised gener-al supervision over all plant employees423to tell the assembled employees that the Respondent wasnot in a position to take on a union at this time because theycould not afford to pay unionwages andhe said the Re-spondent was $50,000 in the hole. Richardson crediblyquotedBarr assaying, "Anyway if we get the Union in, thecompany would close and move to Bellevue orBellingham.... " There was a general discussion among the employeesconcerning the merits of the Union. Barr told the group hehad been in a union for some 20 years and it never didanything for him and he then pointed to Ted Gilmore andsaid, "You're in the automobileunion.You're not workingnow." Wesley Barr said, "Why don't we take a vote and seewhat the outcome would be," and he then tore up a quantityof paper to make ballots for distribution to the employeeswho were grouped around the dining room table, somesitting and some standing. The employees voted "yes" or"no" to indicate their preference for or against the Unionand threw their ballots into a pile at the center of the table.Precautionary measures to insure the secrecy of the ballotswere not taken and employees were able to observe howothers voted. The vote was tallied by Wesley Barr and hisfather, AlfredBarr, and Larry Tour, an assistantforeman?The vote was against the Union by a sizable majority. Ifind that this nonsecret poll of employeesentimentsviolatedSection 8(a)(1) of the Act.Struksnes Construction Co.,165NLRB 1062.C. The May 7 MeetingsPavolka held a second organizational meeting in theRespondent's parking lot at 3:30 p.m. on May 7. At thismeeting, Pavolka told the employees that his union repre-sented many employees in the wood industry and that theirwage rates and benefits were substantially higher thanRespondent's. He also told the employees concerning theirrights to select their bargaining representative and of theright to file unfair labor practice charges. During the courseof the meeting, Mr. Larry Lynott, vice president and plantmanager of the Respondent, approached Pavolka and in-quired what he was doing there. Pavolka told Lynott he wasattempting to organize the plant and that the Respondentshould have received a letter advising it of that fact."Lynott ordered Pavolka to leave Respondent's proper-ty. Thereupon Pavolka moved the meeting over to the rail-road tracks. Lynott summoned some to the employees awayfrom the union meeting and conversed with them in theRespondent's parking lot. According to the credible anduncontradicted testimony of employee Anthony G. Ward,Larry Lynott told the assembled group of employees that"he was working on a plan to set up something like that ofhis own-a union, benefits, and things of that nature-fromwhat I gathered it was benefits like vacations, medical bene-fitsand things like that . . . He [Larry Lynott] made astatement to the fact that he was going to do these things."I find that the aforesaid promise of benefits to employeesto avoid unionism violated Section 8(a)(1) of the Act.2 Barr's referencewas to Gilmore's unsuccessfulattemptto organize for theMillWorkers Union in April 19713Alfred Barr had been theplant foremanpreviousto his son, Wesley Barr"The letter, in evidenceas Resp.Exh. 1, is datedMay 6 and was receivedby the Respondent May 7, 1971 The letternotifiesthe Respondentthat theUnion is in the processof organizing Respondent's employees and cautionsthe Respondentnot to interferewith the employees' rights 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. The Union Files itsPetitionfor RepresentationWith the NLRB on May 10On May 10, 1971, the Union filed its petition for repre-sentationof Respondent's productionand maintenance em-ployeeswith Region19 of the Board in Case 19-RC-5896.E. The Union Organizational Meeting of May 12A third union organizational meeting was conductedby Pavolka at the union hall on May 12, and additionalauthorization cards were submitted to the Union by em-ployees. Larry Lynott concedes that on the following day heinquired of employees, including an employee named SamBush, what had transpired at the union meeting, "what hesaw and what happened," what was "the general feeling."Lynott concedes that Bush told him who was present at theMay 12 union meeting.5F. The "Union Week" Meeting of May 14Larry Lynott concedes that he took certain action tocounter the Union's propaganda to the effect that employ-ees atthe St. Regis Company, whom the Union represented,were receiving $4 an hour for similar work that Respondentwas paying substantiallyless to itsemployees. Lynott testi-fied he wanted to show the employees "the other side of thisrosy picture the union guy was painting for them." So, Ly-nott testifies in May, for 2 days "He showed up a couple ofmorningsat 7 o'clock when the men were supposed topunch in." Speaking of those employees who were showingup 15 or 20 minutes late, Lynott testified, "I just kind ofstarted with hitting them up with what is your problem, whycan't you makeit on time?" Lynott testified he was likewisein this period enforcing the break time limit to 10 minutesinstead of the usual 12, 13, or 14 minutes.After 2 days, namely on May 14, 1971, Larry Lynottassembled the entire workforce in the lunchroom about 3:30p.m. to speak to them. Lynott testifies he told the employeesthat they had beengetting anice rosy story from the Unionand he told them "I am just going to run it a little stricterlike the union shop would be run." Lynott concedes he toldthe employees that he had a good idea who attended theMay 12 union meeting, but he didn't care. Lynott testifiedhe told the employees that instead of punching in at 7:15and 7:20 that the Company expected them to be there ontime, that he expected their breaks would be 10 minutes induration. He conceded he had posted a notice to the em-ployees with regard to tardiness or continual punching inlate,6 and that he had also posted a notice on a new policylimiting hair length and prohibiting beards. Lynott also tes-tified he told the employees that he thought they were stab-bing him in the back by not coming to him. He testified alsothat he told the employees that all the Union could do is talkto him and "why should they pay somebody else to comeand talk to me about their problems." Lynottalso admitss I find thatLarry Lynott's interrogation of employees violated Sec.8(a)(l)of the Act.6 Thisnotice next to the timeclock recited that employees who were latethree successive timeswould be discharged.he told the employees he was going to review his policy ofmaking loans to the employees. Lynott testified "what Ireally wanted to do is show the employees just what unionswere really about as far as I was concerned, I wanted tomaybe indicate to them what it would be like if they had aunion." Edward Giesler, a witness called by the Respon-dent, recalls, and I find, that Larry Lynott "explained to usthat we would have a union week which would last one weekand it would show what it would be like if we were to gounion-that if we're late three times consecutively, wewould be discharged, the breaks which had always been 10minutes and let them go into 15 or 20 minutes would be 10minutes."Charles Richardson credibly testified, and I find, thatLarry Lynott said, "You guys want to play Union, well,we're going to play union. You know I have been fair withyou guys. I've tried to treat you as brothers. I've loaned youmoney. I've given you guys jobs that have been out of a jobfor a long time .... From now on, there will be no moreloaning of money, no beers, your hair will be cut short, youwill be herenot a minuteafter 7,not 2 minutesafter 7 butat 7 o'clock ... you can't be late more than three timesunless you're going to be canned .... I'm just going to showyou how itis toplay union if you want to playunion."Concerning the May 12 unionmeeting,Richardson crediblytestified that Larry Lynott told the employees that he knewwho had been at the union meeting and he said, "I'm notcalling any names or anything but I know who was there."Richardson further testified credibly that Lynott told theemployees "it was a possibility that the plant would close ifthe Union got in because he just couldn't afford to payunion scale-he was doing everything he can to get us in-surance, even the medical benefits and everything."I find that the foregoing remarks made by Larry Lynottat the "union week" meeting and the "union week" policiesinstituted by Lynott were intended to and did interfere with,coerce, and restrain the employees in their right to select theUnion as their bargaining representative, in violation ofSection 8(a)(1) of the Act.G. The $25 Shortageon the Friday,May 14 PaycheckOn Friday evening,May 14,whichwas payday, theRespondent shorted each employee's paycheck in theamount of$25 to demonstrate to them what union dues andinitiation fees would cost them,but 15 minutes later handedeach a separate check for$25 to make up for the shortagein their paycheck.LarryLynott's explanation as to his mo-tives for this action is as follows by his record testimony.So in conjunction with my union week,I thoughtO.K., I will show them just what dues are,how muchis going to be out of their pockets and let them get thefeeling of what it is doing to them instead of just allthese rosy pictures.So Wesley and I, Wesley [Barr]called up the union hall one afternoon and was rappingwith a guy about what the benefits were and stuff andgetting his sales pitch a little bit and the guy indicatedto him at that time that the dues were$9.00 a monthand that the initiation fee ranged anywhere up to $75.Wesley kindof reflected this to me later and I askedhim what his carpenter union dues were and he said JUSTUS COMPANY425they were $100 and they took it out over a nine-monthperiod. I sat down and went through some figures. Ithought this $9.00 a month for straight dues and somuch over an extended period for this $75 or $100, Ibroke it down into a 12-month area. I added that upand said "ok, let's take it out of their checks."Lynott testified that when the checks minus the $25were handed out, he "knew things were going to startflying-the guys were ready to tear the place down." Lynotttestified he told the employees "hold it, don't worry aboutit ... I explained to them, `ok, now you're seeing what theUnion is going to do to you if you vote for them, what itmeans to you to have these dues taken out and now you arefeeling it.' " Referring to the union officials, Lynott testifiedhe told the employees:You are paying the Teamstersjust this much mon-ey just so they can come and talk to me.... It has beengreat so far, you have been talking to me and I havebeen talking to you, why do you want to pay dues forUnion Secretary Pavolka testified that the local initia-tion fee could be as much as $75 or as low as $23 and dueswere $9 a month. He also testified that normally initiationfees are not deducted from the payroll, only dues are, andemployees usually pay their initiation fees direct to the Un-ion.Inasmuch as the conduct of the Respondent in deduct-ing and then later returning the $25 was intended as dramat-ic representation that the Respondent would make suchdeductions from the employees' paychecks if a union camein, I find that it constituted a threat of reprisal in the eventa union was selected by the employees. It is clear that theRespondent would not be legally obligated to make suchpayroll deductions if the employees selected a union. I findthat this conduct by the Respondent violated Section 8(a)(1)of the Act.Yazoo Valley Electric Power Assn.,163 NLRB777, 786, and fn. 37.H. The Employees CommitteeOn June 15, 1971, Plant Foreman Wesley Barr calleda meeting of both shifts of employees at 3:30 p.m. in thecompany lunchroom to consider forming a union consistingonly of Respondent's employees to represent the employeesin bargaining with the Respondent. Barr concedes he toldthe employees it would be a good idea to have their ownunion.A committee was elected to represent the employeesin collective bargaining. The committee consisted of WesleyBarr,his father, Alfred Barr, and Larry Tour. Larry Tourin the presence of Wesley Barr drew up a document, iden-tified in the record as General Counsel's Exhibit 5, whichwas signed by 15 employees, including the three committeemembers, namely Wesley Barr, Alfred Barr and Larry Tour.The document reads as follows:We the undersigned wish to make it known that weare going to act as our own bargaining representativethrough our elected officers and do hereby reserve allrights to protection under the N.L.R.B. Act or Acts inlaw.June15, 1971We ask for a guaranteed date to bargain with theOwners of the Justus Solid Cedar Home Co. Inc. nolater than 15 days from this date. If they agree they mayplace their signature on this document.Immediately after the completion of the document es-tablishing the employees committee, Wesley Barr, his fa-ther,Alfred Barr, and Larry Tour called upon Mr. FrankLynott [Larry Lynott's father], the Respondent's presidentand controlling stockholder. The committee explained toFrank Lynott that they had been elected by the companyemployees to represent them to the Respondent. Mr. Lynottinvited them into his office where they explained how theyfelt, that "we just wanted to represent ourselves." Mr. Ly-nott agreed it was a good idea but he could do nothing forthe committee and could agree to nothing at that time .7Although the Respondent has not formally recognizedthe employees committee as the collective-bargaining repre-sentative of its employees, it still functions in the plant.Larry Tour, who has held the position of assistant foremansince September 1971 and is one of the committeemen,called a meeting of the Respondent's employees on compa-ny time in the plant's lunchroom on December 30, 1971, tolearn where the employees association stood. Tour askedthe assembled employees whether they wanted to continuewith the employees association or drop it. According toTour's uncontradicted testimony, the great majority of theassembled employees indicated that they would prefer tocontinuewith the employees association and bargainthrough it rather than join an organized labor union.I.Conclusionary Findings Re the Statusof the EmployeesCommitteeI find that the Respondent has fostered,dominated,and interfered with the formation and administration of theemployees committee and contributed support to it. Theseeds for its formation were first implantedby Larry Lynott,who told the employees in the parking lot meeting on May7 that he was thinking of setting up a rival union of his ownwith benefits"like vacations,medical benefits and thingslike that."The actual formation of the employees commit-teewas instigated by Plant Foreman Wesley Barr, whocalled the meeting on company time and property for thatpurpose and who, in addition, served as one of the officersof that committee.The Respondent's treatment of the employees commit-tee is noticeably benevolent when compared with theRespondent's treatment of the Union. Union Secretary Pa-volka,who was holding a union meeting on theRespondent'sparking lot on May 6,was ordered off thepremisesby LarryLynott and the employees were told byLarry Lynottthat they were "stabbing him in the back" bybringing in this outside union.But the Respondent permitsthe employees committee to meet on company time and oncompany premises. Although the Respondent has not for-7Frank Lynotttestified that he read the document(G.C. Exh. 5) that thecommitteehanded tohim The three peopletold him thatthey had no interestin an outside union coming in and requested him to sign the document"agreeing to make thema companyunion."Lynott refused tosign thedocument,stating"he couldn'teven discuss it with them and they wouldhave to quit talking about it and leave." 426DECISIONSOF NATIONAL LABOR RELATIONS BOARDmally recognized the employees committee,itneverthelessserves as an effective device to discourage the employees inthe selection of an outside labor organization to representthem.As the Respondent has dominated, fostered, and inter-fered with the formation and administration of the employ-ees committeeand contributed support to it, its continuedexistenceinterfereswith,restrains,andcoercesRespondent's employees in the exercise of their rights guar-anteed in Section 7 of the Act, and the Respondent, I find,thereby has violated Section 8(a)(1) and (2) of the Act.Pinesof America, Inc.,178NLRB 376, 384;Scott's Inc.,159NLRB 1795, 1820-1822;Bev Cal Optical Co.,157 NLRB1287, 1289-1292;Atco-Surgical Supports,157 NLRB 551;Webb Manufacturing, Inc.,154 NLRB 827, 830-832.J.Should aBargainingOrder be Granted?Paragraph 25 of the General Counsel's complaint alleg-es that "Respondent has engagedin unfairlabor practicesof such anextensiveand pervasive character as to requirethe issuanceof a bargaining order even in the absence of an8(a)(5) violation."-The Union filed its petition for representation with theBoard's RegionalOffice at Seattle on May 10, 1971, in Case19-RC-5896. The agreed-upon unit was described as: "Allproductionand maintenanceemployees employed by theemployer at its Tacoma, Washington place of business, ex-cluding office clerical employees, professional employees,guards andsupervisorsas defined in the Act, and all otheremployees of the employer." When the petition for repre-sentationwas filed on May 10, 1971, the Union had 13signed authorization cards, and on May 12, 1971, the Unionprocured three more signed authorization cards, giving it atotal of 16 signed cards.8Notwithstanding its procurement of 16 signed authori-zation cards by May 12, 1971, the Union lost the June 17,1971 Board-conducted election by a vote of 14 to 3. TheUnion filed timely objections to conduct affecting the elec-tion on June 24, 1971. The 16 signed authorization cards arein evidence as General Counsel's Exhibits 3(a) through 3(p).In determiningthe Union's majoritystatus, I have con-sidered thenames ofthe 25 employees shown in section Iof the stipulation between the General Counsel and theRespondent which appears in the record as GeneralCounsel's Exhibit No. 2. Section I of the stipulation con-tains thenames of allfull-time employees in the appropriateunit. I find that of the 25 employees in this group of full-timeemployees on May 12, 1971 (see section I of G.C. Exh. 2),15 employees (see G.C. Exh. 3(a) through 3(p)) had signedcards authorizing the Union to represent them in collectivebargaining with the Respondent. I have determined that onMay 12, 1971, the Union had a majority based on 16 signedauthorization cards out of a unit of 30 eligible employees.The eligible employees in the unit are composed of the 25full-time employees listed on section I of General Counsel's8The authorization card reads as follows. "I (nameof employee) an em-ployee of Justus Company do hereby appoint Teamsters Union Local 599 asmy collective-bargaining agent, to represent me in negotiating with my em-ployer for wages, hours, and working conditions. Signature, address, date.Phone No."Exhibit No. 2 and 5 part-time employees listedon sectionII of General Counsel's Exhibit No. 2 whosenames are:John Burnett, Roy Costi, David Hartwell, Gilbert Mc-Creery, and Richard Snowberger. I have excluded from theunit those eight employees named hereafter listedon sectionII of General Counsel's Exhibit No. 2 who, VicePresidentLynott testified, were unscheduled,casualemployees, not apart of thepermanentworkforce, namely Davis Erickson,Joe Bell, Dan Agnew, Al Humiston, Marc Canada, MathisMiddleton, Charles Forkes, and Murray Mustin.Based onthis computation, I find that on May 12, 1971, the Unionrepresented a majority of 16 out of 30 employees in theappropriate unit .9Query:Shoulda Gisselltype remedy be ordered not-withstanding the failure to allege an 8(a)(5) violation? Inas-much as I have found in this decision that the Respondent'sdischarges of Charles T. Gilmore on May 24, 1971, andCharles R. Richardson on May 27, 1971, did not violate theAct, it follows therefore that consideration must be givenonly to that conduct which I find violated Section 8(a)(1)and (2) of the Act in determining whether an 8(a)(5) remedyshould be recommended.There is no need to repeatagain allof the conduct ofRespondent which I have already found violated Section8(a)(1) and (2) of the Act.I again notethat Vice PresidentLarry Lynott interrogated employeesconcerningwhat tran-spired at the May 12 union meeting; and at the May 14company-employee meeting pointed out to the employeesthat he knew the identity of employees who attended thatunion meeting. He also conveyed to the employeesthe "un-ion week" threats, namely that with the advent of the Unionthe Respondent would become a ruthless taskmaster, whowould impose close surveillance on the employees' work,shorten break periods, limit hair length, and discharge thoseemployees who were tardy three times. Especially reprehen-sible and sufficient in themselves to undermine the Union'smajority status and preclude a fair election were threats todischarge employees for minor rule violations and to closethe plant if the Union came in and to move itto Bellinghamor Bellevue,Washington, cities respectively 118 and 30miles removed from Tacoma.10 Such a move as threatenedby Lynott and Barr would have servedas a majorobstaclein preventing employees from going to work and most likelywould have resulted in job loss to most of them.It is reasonable to conclude that the Respondent's pollof employee sentiments on May 6 and the sponsorship ofand formation of the employees committee on May 15, only2 days before May 17, the date scheduled for the NLRBelection, seriously undermined the Union's majority andinterfered with a free and fair election.Additionally, Larry Lynott's promises, to a group ofemployees in the parking lot on the same day that the unionrepresentative was ordered off the premises, that he wouldset up his own union with vacation and medical benefitsadded fuel to the Respondent's coercive campaign to under-9 There is evidence in the record thatsomecardsigners requested thereturn of their cards I have given no effect to these requests, because I findthat theyresulted from the Respondent's flagrant unfair labor practicesherein foundwhicheroded and underminedthe Union'srepresentative sta-tusWersteinUniform Shirt Co,157 NLRB 856,859-60.1° The Respondent subsequently did move theplant in November 1971,but to anotherlocation in Tacoma. JUSTUS COMPANY427mine the Union and prevent an untrammeled choice in anelection. Additionally, the Respondent's conduct in deduct-ing $25 union dues from the employees' paychecks wascalculated to frighten them into the belief that this would becompany practice with the advent of the Union.InGeneral Stencils, Inc.,195 NLRB No. 173, on re-mand, 472 F.2d 170 (C.A. 2), the Board adhered to its priororder requiring the employer to bargain with the union,since the employer committed numerous unfair labor prac-tices, including threats of plant closure and discharge if theunion won the election, and these threats, the Board held,were of such gravity as to render a reliable election unlikelyeven if the employer were to discontinue its unlawful con-duct. In justification for issuing its bargaining order, theBoard stated as follows:A direct threat of loss of employment whether throughplant closure, discharge, or layoff, is one of the mostflagrant means by which an employer can hope, to dis-suade employees from selecting a bargaining represent-ative. Such conduct is especially repugnant to thepurposes of the Act because no legitimate justificationcan exist for threatening to close a plant or to imposemore onerous and severe working conditions in theevent of a union victory. Such threats can only haveone purpose, to deprive employees of their right freelyto select or reject a bargaining representative.I find that the unfair labor practices heretofore out-lined in this decision were so pervasive and serious as torender impossible a free and fair election. I find that theUnion's objections to conduct affecting the election havebeen substantiated. Therefore, I have concluded that theelection should be set aside. What the Board held inGeneralStencils, supra,is applicable here: "Where as here, the viola-tive conduct has destroyed the conditions under which anelection can be relied on to indicate employee choice, theAct's sometimes divergent purposes to protect employeechoice and prohibit unlawful conduct are equally wellserved by directing the Respondent to bargain with theUnion. The Respondent's conduct is of such gravity as torender a reliable election unlikely, even if the Respondentwere to discontinue his unlawful conduct." Accordingly, Iwill recommend issuance of a bargaining order,GeneralStencils, Inc., supra; N.L. R.B. v. Gissell Packing Company,395 U.S. 575;United Packing Co.,187 NLRB No. 132;PureChem Corp.,192 NLRB No. 88;Yazoo Valley Electric PowerAssn.163 NLRB 777, 790;L. B. Foster Co.,168 NLRB No.15;J.C. Penney Co. v. N.L.R.B.,384 F.2d 479 (C.A. 10);American Enterprises, Inc.,191 NLRB No. 118.K. The Discharge of Charles T. GilmoreCharles T. Gilmore was hired by the Respondent onMarch 12, 1971, largely on the recommendation of PlantForeman Wesley Barr, who was a good friend of Gilmore.He worked as a log handler for 2 weeks and was thentransferred to the shipping and receiving department wherehe remained more or less for the duration of his employ-ment until his discharge on May 20, 1971. Gilmore's startingpay was $2 per hour and after 2 or 3 weeks he was raisedto $2.50 per hour. In April 1971, Gilmore contacted theLumber and Saw Mill Workers Union where he procureda quantity of authorization cards. On that occasion, Gil-more frankly disclosed to his friend, Plant Foreman WesleyBarr, that he was organizing for Lumber and Saw MillWorkers Union. Quite innocently, Wesley Barr showed oneof the authorization cards to Vice President Larry Lynott.Barr reported back to Gilmore that Larry Lynott was "pret-ty upset about it"; and in so many words said "he would liketo fire the person who was behind it." Gilmore abandonedfurther organization for the Mill Workers Union, but in thefirstweek of May 1971 he contacted Robert G. Pavolka,secretary of the Teamsters Union which is the ChargingParty in these proceedings. Pavolka handed Gilmore a num-ber of blank union authorization cards, and Gilmorepromptly procured employee signatures to a number ofcards on May 5 and 6, 1971. About 1 week after he hadbegun organizing for the Teamsters Union, Gilmore toldWesley Barr about it. Barr told Gilmore to stop it and thathe would do everything within his power to see that theUnion did not get into the Justus Company, that the Com-pany was having a "tough time of it right now." Barr toldGilmore that Larry Lynott was working on an insuranceplan for the employees.Gilmore was notified of his discharge by Leadman EdGiesler on May 20, 1971. Giesler, according to Gilmore'stestimony, told him they were cutting back on production.Gilmore immediately went in to talk to Wesley Barr. Gil-more was told by Barr that he had lost interest in his job andthat he was not doing his job as he had when he first camethere, and his discharge had nothing to do with his unionactivities.The Respondent concedes that it was aware that Gil-more was actively engaged in union organization. It assertsthat, although it had good reason to discharge Gilmore, itrefrained from such action on advice of counsel, rather thanbe faced with an unfair labor practice charge. Larry Lynottcredibly testified that he began receiving reports that Gil-more was neglecting his work, so he began observing himand found him to be standing around not working on sever-al occasions. Lynott is corroborated in this respect by Wes-leyBarr,who received several complaints from otheremployees in the shipping and receiving department thatGilmore was not performing his share of the work but wassitting down while others worked. Barr credibly testifies hespoke to Gilmore about these complaints. When the com-plaints continued to come, Barr spoke to Larry Lynottabout them, who suggested to Barr that he speak to Gilmoreabout the matter. Barr credibly testifies he spoke to Gil-more, but the complaints kept coming about Gilmore sittingon the forklift watching the other workers load. When Barron two occasions mentioned the matter of his loafing toGilmore, he promised to help with the work but, accordingto Barr's estimation of Gilmore, "he was just flat doggingit,he was just not doing anything. I think he wanted to getcanned. I really do."" Barr credibly testified that Gilmore"was just lazy, he just would not work."On one occasion in May, Barr instructed Gilmore toload up a truck with trash and take it to the dump. Barrinstructed Gilmore to cover the trash and board.it securely"Fellow employee Richard A. Speers adds substance to Ban's surmisethatGilmore "wanted to get canned" by his credible and uncontradictedtestimony that Gilmore on more than one occasion told him that he washoping the Company would fire him. 428DECISIONSOF NATIONAL LABOR RELATIONS BOARDto prevent it from flying out. Gilmore took the truck out andreturned with it within an hour after much of the load hadblown out. Gilmore returned in a huff, left the truck at theplant, and went home without permission. Later that night,Gilmore phoned Larry Lynott at his home and apologizedfor his action that day in walking off the job and asked tobe returned to his job. Lynott credibly testified he toldGilmore, that he didn't know whether Gilmore still had ajob or not, but to come in the next morning and talk toWesleyBarr.Lynott reported for work thenext morningand Barr restored him to his job.On another occasion in late April, Larry Lynott hadinstructed Gilmore to take a load of material for a house inSun River, Oregon. The trip was scheduled so that Gilmorewould arrive at Sun River not later than 1 p.m. that day, andthe dealer, having been so apprised, kept a crew of five menwaiting to help unload and start working on the house.About 3:30 p.m. that same day, the dealer called to com-plain that Gilmore had not arrived, and he was disturbedthat he had kept a crewof men awaitingdelivery of thematerial.The dealerphoned againat 5 p.m. thoroughlyupset by Gilmore's nonarrival. Lynott credibly testified thathe phoned the dealer the next morning and was advised bythe dealer that Gilmore finally arrived at 5:30 p.m. Thedealer told Lynott that Gilmore had explained his delaywith the excuse that "he had stopped and screwed aroundin Portland." Lynott awaited Gilmore's return to the plantall the following day, and he finally arrived at 3:30 p.m.,quitting time. When Gilmore arrived, Lynott called him inand inquired what took him so long.Gilmore's excuse wasthat he had made the wrong turn in Portland and wentdown the wrong highway for about 15 or 20 minutes beforehe discovered his mistake and redirected himself on thecorrect course. Lynott took out a map and questioned Gil-more on the delay and told Gilmore that on the basis of hisexplanation,it appeared that between Portland and Bend,Oregon, he was averaging 3 miles an hour. Lynott, testifyingfurther concerning this matter, said:And Gilmore did not really have a lot to say. Helooked like I had caught him in something,and I said;Ted, we just can't have all day, two days for deliveriesfor something when we expect you to do it in one day.On about May 11, 1971, Gilmore delivered a load ofmaterial for a house to a dealer named Richard N. Owensat Anderson Island. On May 12, 1971, the Respondent re-ceived a complaint letter from Mr. Owens as follows:DearMr. Lynott:Iwant to register a complaintagainst your companyfor the manner in which delivery of Shakes and under-layment was made to my building site.These materialswere literally dropped off the truck with no effort tostack it neatly.Several bundles of Shakes,and foursheets of underlayment were broken.A halfheartedattempt to cover the underlayment resulted in it beingexposed to the weather. Had a good rain occurred itwould all have been ruined.It is beyond my comprehension how anyone could beso thoughtless and sloppy in their work. The shakeswere dropped in two different locations so there aretwo disarranged piles.What reallymade me irate was,that one piece of underlayment which was broken sobadly astomake it useless,was carried down a pathand thrown on the next lot to mine.You can imagine'the personal embarrassment I would have experiencedhad my neighbor visited his lot before I corrected thesituation.I am working hard to establish a favorable image forthe Justus Company on Anderson Island. A few min-utes of carelessness,that I have described herein, hascertainly damaged this image.I trust this situation will concern you as much as it doesme, and that you will be able to take steps necessary toinsure it does not reoccur in the future.Respondent's president,Mr. Frank Lynott, crediblytestified thatMr. Owens himself later came into the officeto complain about the delivery. Lynott testified crediblythat Owens complained that Gilmore was late in arrival,that in unloading he broke a number of pieces of wood orinsulation board,and instead of coming to him and talkingabout it, he threw it over a hill onto a neighbor's lot, tryingto hide the thing. Owens further complained, according toLynott, that "the shakes had been thrown off the truck andthe bundles were all broke." Lynott further testified that thisdealer told him he "didn't want this man delivering anymore of our products to him."Larry Lynott testified credibly and without contra-diction that about mid-May he happened to be downtownand observed Gilmore driving the truck on a downtownTacoma street, which necessarily slows down the truck'sdelivery because of downtown traffic and traffic lights. Ly-nott knew that Gilmore was bound for the Tacoma NarrowsLumber Company and should have taken the freewaywhere his passage would be uninterrupted and much faster.Lynott confronted Gilmore with his failure to take the free-way which was the shorter route. Lynott told Gilmore thathe saw him downtown and knew that he didn't take thefreeway as he should have. Lynott testified credibly that hetold Gilmore "Ted, that probably takes three times as longas ifyou go on the freeway-that's really not trying to doyour job as fast or as efficient as it can be."Concerning the decision to discharge Gilmore, Lynottcredibly testified "what to me put the icing on the cake" iswhen employee Speers made this trip with the same truckand a similar load on May 18, to the same destination at SunRiver, Oregon, that Gilmore had made 3 weeks earlier, withSpeers making the round trip in about half the time it tookGilmore,and with considerable less expense for meals, nobills for lodging,and with the use of 37.8 gallons, whereasGilmore used 57.5 gallons for the trip. Based on these obser-vations, Lynott testified"It just made no sense whatever tome, and I put a great deal of doubt in my mind as to whathe [Gilmore] was actually doing in Portland."Lynott further testified that it was following Speers'trip of May 18 that "it really hit me that I can't put up withthis any more. This guy [Gilmore] is trying to use me behindmy back, and I talked with my dad again and he told meto take off, that he'd talk to our attorney. At that time it wasMr. Sandell, and he [Sandell] said `If you have any completeor good cause, I don't blame you, go ahead."' Accordinglyon about May 20, Larry Lynott instructed Wesley Barr to JUSTUS COMPANY429dischargeGilmore,and he wasdischarged,as earlier setforth, on May 20, 1971.L. The Discharge of Gilmore-Conclusionary FindingsGilmore does not dispute the essential facts relating tothe incidents described above which the Respondent as-serts, among other things,serve as a basisfor his discharge.Additionally, I find that Gilmore was generally shirking hiswork as observed by Lynott and Barr. I further credit Barr'stestimony that he was receiving complaints from fellow em-ployees of Gilmore that he was not carrying his share of theworkload. In this connection, I credit the testimony of em-ployee Richard A. Speers who, in describing the manner inwhich Gilmore worked, testified, "He was not the idealworker. He wouldn't do any more than he absolutely hadto. If he didn't have to do it, or if he could get away withoutdoing it, he wouldn't. The people would load trucks and hewas supposed to be helping them, and he would take theload by the fork lift and just sit there and watch other peopleputting it on the truck. This was continuous all the time.Either that or he would just stand around smoking a ciga-rette."Although it is clear that the Respondent was fullyaware that Gilmore was organizing for the Union and it isequally clear that the Respondent was hostile to union or-ganizationI nevertheless find that Gilmore's discharge was"for cause"12 and not because of his union activity. I ampersuaded that Gilmore had lost interest in his work andwas carelesslyneglectingit,and that he was in fact hopingthat the Respondent would discharge him. An employee'sunion activity does not immunize him from discharge. I findthat Gilmore's dischargedid not violate the Act.M. The Discharge of Charles RichardsonRichardson was hired by Larry Lynott in April 1971.He loaded and unloaded lumber for a week or two and hewas then transferred to the dip tank. Richardson attendedthe first union meeting in early May at the union hall. Hesigned an authorization cards. Richardson, who is black,told Union Secretary Pavolka that he would contact all hisbrothers, namely the black employees, to try and get themto sign union cards. On the following day, Richardson solic-ited card signatures from his fellow black employees at theplant at lunch and break times.The Respondent denies any knowledge that Richard-son was organizing for the Union,and there is no direct evi-dence to establish such knowledge, but there is equivocaltestimony from Wes Barr that it had come to his attentionthat Richardson had attended a union meeting in May 1971.Larry Lynott and Barr deny any knowledge that Richard-son was passing out union authorization cards.Larry Lynott testified "that Richardson made a bigimpression on him when he hired him-it seemed like hedust wanted to work." Lynott further testified that Richard-12 Section 10(c) of the Act provides in pertinent part that "No order of theBoard shall require the reinstatement of any individual as an employee whohas been suspended or discharged,or the payment to him of any back pay,if such individual was suspended or discharged for cause."son told him, "I don't care what I get paid. I have to havea steady job. I have got a family and I have just got to havea steady income."Richardson was one of a group of blacks who cameover to talk with Lynott in the first week of May at the timethat Union Secretary Pavolka was holding a union organi-zational meeting at the railroad tracks, having previouslybeen ordered off company property. Concerning his conver-sation with Richardson at this meeting, Lynott testified "atthismeeting he [Richardson] kept kind of rapping, and Ilooked at him and I said, `Charles, you know all this talk andall these questions you are hitting me up with, don't thinkyou should even think about that until you start working.'He would say, what do you mean man-we sort of got intoa mind argument at that time and I told him there washardly a guy working around him who said he was reallyworking good. He obviously wanted to know who and I said`Fred Barr is right on the same locality,' and Fred constantlytold me the guy would stand around. `Gill McCreery, theguy who is working right with you, says you don't workworth a shit, you just kind of step back.' He [Richardson]says, `I'm just trying to learn the stuff.' I said, `Yes, butbefore you learn everything else you have got to learn to dothat one job. When you learn your basic job, then you canstart picking up other stuff and go anyway you want.' Thatis kind of more or less the way it ended. We argued about15 minutes on his work abilities and I dust let him know, 'Iwouldn't worry about anything, Richardson, until you startworking-"'Richardson was discharged on May 27, 1971. Richard-son testified that about noon Wes Barr approached him andtold him that "Larry said I was just standing around." SoWes said "he was going to have to lay me off." Wes Barrtestified he was familiar with the incidents leading to thedischarge of Richardson. Barr testified credibly that some-time in April or May 1971, he had seen Richardson a fewtimes wandering around the plant. On one occasion, Barrsaw Richardson at the other end of the building talking toGussie. Barr went over and asked Richardson, "What areyou doing over here?" Richardson replied "I'm over here;Iwant to learn how to run the tending machine," to whichBarr replied "Let's work on one thing at a time, Charles.Learn to scrape and putty and dip andfillall at once andthen you'll just move around. You work your way up." Onanother occasion, Barr credibly testified and visually dem-onstrated that he observed Richardson with a paint scraperin his hand, standing up by a wall timber and rubbing it overthe timber languidly with the opposite side of the scraperrather than with the cutting edge. Barr went over and askedRichardson what he was doing. Richardson flipped thescraper over and went to work. Barr further credibly testi-fied that on the night before Richardson was terminated hehad discussed the matter with Larry Lynott and they agreedthat Richardson should be terminated. Barr testified that onthe following day, he was occupied with other matters whenhe observed Richardson carrying one small block of wood 13at a time when he could easily have carried a large numberat a time from a location in the plant to a place outside. Barrtestified credibly that "Charles [Richardson] was taking one13The blocksof wood were5 inches by 3-1/4 inchesand each weighed1-1/2 pounds. A photographof the woodenblockis shown as Resp.Exh. 9. 430DECISIONSOF NATIONALLABOR RELATIONS BOARDof these pieces of woodat a time,walking over outside thebuilding over this big, long building, put the block of woodon the pile, take a drag on a cigarette, put the cigarettedown; go back and get another piece, come back out andtake another drag on the cigarette-he was in the middle ofhis third trip and I said Charles, I asked him what he wasdoing-he saidI'm completinga wall-and I said one ofthose at atime,Charles . . . he said yes." Barr crediblytestified further that he then told Richardson, "I'm going tohave to let you go. I've told youI'm not goingto fire you,Charles.I'm going tolay you off.We can't have thatthing." 14Barr testified credibly that he had talked to Richardsonabout four or five times before hewas terminatedabout hisstandingaround not working.Barr testified credibly that on one occasion employeeGilbert McCreery complained to him about Richardson notperforming his share of the work. McCreery told Barr "Ifsomething's not done, I'm going to quit. I'm just tired doinghis job." Following this complaint from McCreery, Barrtalked to Richardson. Barr testified credibly he told Rich-ardson "he had to getin gear,and get it on get it off, oneway or the other." Richardson replied, "Yes I'll get it on. I'llwork." But Barr credibly testified, "it didn't happen."Employee Gilbert McCreery testified credibly that hecomplained to WesBarr on twoor three occasions duringthe months of April and May 1971 that Richardson was notkeeping. up his end of the job. McCreery, who wasRichardson's leadman, credibly testified that "Richardsondid everything but what he was supposed to do, he didmostly nothing-he had his mind on everthing exceptwork." McCreery credibly testified that on several occa-sions he observed Richardson carrying a small block ofwood around, such as I've described Richardson was car-rying on the day of his termination. McCreery, corroborat-ing Barr'stestimony, testified that on the day of histermination,"There was a car sitting right there that hecould have put the thing on, but instead of doing that, hecarried it a good 30 feet onto the dock."Barr's observation that Richardson was a poor workeralso finds corroboration in the credible testimony of em-ployee Bari Phillips, who worked with Richardson on thedip tank in May 1971 and who testified that he completed12 walls to Richardson's three, and when the two of themwere doing a double cut house, in 1 hour's time,Phillips hadcompleted twice as much work as Richardson. Phillips fur-ther testified credibly concerning Richardson's work as fol-lows:Iwould say, as faras his interestin the work, he hada tendency to drift off from what he was doing-Sayhe would start on this end of the board, and by the timehe got to the middle, he would have completely forgot-ten what the hell he was doing and he would turnaround and start talking to somebody about some-thing.Employee Charles W. Sloan also adds substance to theRespondent's contention that Richardson was a poor work-er. Sloan credibly testified that on one occasion in late Aprilor early May, a group of people were directed to move aquantity of boards from his machine to the dip tank. Rich-ardson only helped carry one board over; then he just stoodaround doing nothing for 20 to 25 minutes while the otherworkers in the group carried the boards, two men to aboard.Leadman Edward G. Giesler also adds substance to theconclusion that Richardson was a poor worker. ConcerningRichardson's work, Giesler credibly testified "he was not avery good worker-if you could stand there and work withhim, he would work, but if you turned your back, he wouldsit down and do nothing-he stood around more than heworked."I5N. Conclusionary Findings Concerning theTermination of Charles RichardsonBoth Larry Lynott and Wes Barr, who joined in thedecision to terminate Richardson, deny having knowledgethat Richardson was active in organizing the Union, butBarr admitted he had given an affidavit that he was awarethat Richardson had attended a union meeting in May.Whatever the extent of their knowledge concerningRichardson's union activity, it still remained the prerogativeof the Respondent to require that its employees attend totheir work. It is clear from the evidence, and I find, thatRichardson had not been attending to his work during May,a fact which Barr and Lynott were made aware of by per-sonal observation as well as by complaints from other em-ployees. It is quite possible that the fact that Richardson washolding a nighttimejob working from 6 p.m. to 2 a.m. at theNCO Club so fatigued him as to make him incapable ofperforming properly from 7 a.m. to 3:30 p.m. with the Re-spondent, but this fact did not preclude the Respondentfrom expecting, and requiring, that Richardson performbetter. The record is replete with evidence, and I find, thatRichardson was spoken to several times about his inatten-tion to his work and about his wandering about or idlystanding around. I find that Richardson was terminated forcause and not for union activity; therefore, his terminationwas not in violation of the Act.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic and com-merce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices in violation of Section 8(a)(1) and(2) of the Act,I shall recommend that the Respondent cease15The teshmon of witnesses Ive JordanA A [hU7. dannonyrin supportJry14Richardson was offered reemployment by the Respondent's letter datedofRichardson are lacking in sufficient detail and probative force toOctober 28,1971, if he could report for work by November 8, 1971, and heovercome the testimony of Respondent's witness concerning Richardson'sdeclined the offer.shortcomings JUSTUS COMPANY431and desist therefrom and from in any other manner infring-ing upon its employees' Section 7 rights, and that it takecertain affirmative action designed to effectuate the policiesof the Act.Having found that the Respondent dominated and inter-fered with the formation and administration of the employeescommittee, a labor organization, and contributed support toit, it will be recommended that the Respondent withdraw allrecognition from the employees committee and completelydisestablish it.Having found that the Union was the majority designat-ed representative of Respondent's employees in an appropri-ate unit on May 12,197 1, and that the Respondent, by engag-ing in unfair labor practices aimed at destroying the Union'smajority, discloses a disposition to evade its obligation tobargain, it is found that a simple cease and desist orderwould not prevent Respondent from profiting from its un-lawful conduct and that only a bargaining order can restore,as nearly as possible, the situation which would have ob-tained but for Respondent's unfair labor practices. Accord-ingly, it will be recommended that Respondent bargain withthe Union as the collective-bargaining representative of itsemployees in the appropriate unit and, if an agreement isreached, embody such agreement in a signed contract.Having found that the Respondent, by its unfair laborpractices, interfered with and made impossible the expres-sion by its employees of their free and untrammeled choicein the election held on June 17, 1971, it will be recom-mended that the election be set aside, and that, in view ofthe order to be recommended, all proceedings in Case 19-RC-5896 be vacated and the petition dismissed.In view of the nature and extent of the unfair laborpractices found to have been engaged in by the Respondent,which indicate its determination to interfere aggressivelywith its employees' rights of self-organization and its inter-ference with the principle of collective bargaining, I shallrecommend a broad cease-and-desist order herein.Upon the basis of the above findings of fact and uponthe entire record in the case, I reach the following:CONCLUSIONS OF LAW1.The Respondent, Justus Company,Inc., is an em-ployer engagedin commercewithin themeaning ofSection2(6) and (7) of the Act.2. The Union, Warehouse and Produce Workers LocalUnion No. 599, International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, is a la-bor organization within themeaning ofSection 2(5) of theAct.3. By dominating and interfering with the formation andadministration of the employees committee, and contributingsupport thereto, the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (2) of theAct.4. By interrogating employees concerning union meet-ingsand union activities; by making statements giving em-ployees the impression that their union meetings were undersurveillance; by polling employees concerning their unionsentiments;by threatening employees that if they shouldselect the Union as their representative, plant disciplinewould be tightened, previous privileges revoked, coffeebreaks shortened, hair lengths regulated, employees wouldbe discharged for minor tardiness, the plant would be closedor moved toBellinghamor Bellevue, Washington,and un-ion dues of $25 would be deducted from the employees'biweekly paychecks; and promisinginsuranceand otherfringe benefits if the employees would abandon the Union,the Respondent has interfered with, restrained and coercedemployees in the exercise of rights guaranteed them in Sec-tion 7 of the Act and has thereby engaged in,and is engag-ing in,unfair labor practices within themeaning of Section8(a)(1) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affectingcommercewithin the meaning of Section2(6) and (7) of the Act.6.On May 13, 1971, the union was the exclusive repre-sentativeforcollective-bargainingpurposesofRe-spondent's employees in the unit described as follows:All production and maintenance employees employedby Respondent at its Tacoma, Washington, place ofbusiness, excluding office clerical employees, profes-sional employees, guards and supervisors as defined inthe Act, and all other employees of the Respondent.The aforesaid unit was, and is, a unit appropriate for thepurposes of collective bargaining within themeaning ofSection 9(b) of the Act; and any subsequentloss of suchstatus is the result of the Respondent's unfair labor practicesheretofore found above.7. The Respondent did not violate the Act by terminat-ing the employment of Charles T. Gilmore and CharlesRichardson.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:16ORDERRespondent, Justus Company, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Dominating or interfering with the formation or ad-ministration of the employees committee, or any other labororganization of its employees, or contributing financial orother support thereto, or recognizing the employees com-mittee or any successor thereto.(b) Coercively interrogating employees concerning un-ion meetings and union activities; coercively polling em-ployeesconcerning their union sentiments;makingstatements giving employees the impression that their unionmeetings were under surveillance; threatening employeesthat if they select the Union as their representative, plantdiscipline would be tightened, previous privileges revoked,coffee breaks shortened, employees discharged for minorrule violations and tardiness, the plant closed or moved todistant locations, and $25 union dues would be deductedfrom employee paychecks; and promising insurance and16 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Section102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and Order, and all objections thereto shall bedeemed waived for allpurposes 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDother fringe benefit payments if the employees would aban-don the Union.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed inthe Act.2.Take the following affirmative action to effectuatethe policies of the Act:(a) Completely disestablish the employees committee asa representativeof any of its employees for the purpose, inwhole or in part, of dealing with or discussing grievances,labor disputes,wages, rates of pay, hours of employment, orconditions of work.(b)Upon request,recognize,and bargain collectivelywith Warehouse and Produce Workers Local Union No. 599,InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, as the exclusive representa-tive of the employees in the appropriate unit set forth in theConclusions of Law above, and embody in a signed agreementany understanding reached.(c) Post at its plant at Tacoma, Washington, copies of theattached notice marked "Appendix."" Copies of said no-tice, on forms provided by the Regional Director for Region19, after being duly signed by Respondent's representative,shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices toemployees are customarily posted. Reasonablesteps shallbe taken by Respondentto insurethat said no-tices arenot altered, defaced or covered by any other mate-rial.(d) Notify theRegionalDirectorfor Region19, in writ-ing,within20 days from the date of the receipt of thisDecision,what steps Respondent has taken to comply here-with.is17 In the event that the Board'sOrder is enforcedby a Judgment of aUnited States Court of Appeals, the wordsin thenotice reading "Posted byOrder of theNational LaborRelations Board" shall be changed to read"Posted Pursuant to a Judgmentof the United States Court of AppealsEnforcingan Order of the National LaborRelations Board."18 In the eventthat thisrecommendedOrder is adopted by theBoard afterexceptions have beenfiled, this provision shall be modified to read: "Notifythe Regional Director for Region 19, in writing,within20 daysfrom the dateof thisOrder,what steps the Respondent has takento comply herewith."APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT refuse to bargain collectively withWarehouse and Produce Workers Local Union No. 599,International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, as the exclusiverepresentative of our employees in the bargaining unitdescribed below.WE WILL bargain collectively, upon request, with theaforesaid Union as the exclusive representative of all ouremployees in the bargaining unit described below withrespect to rates of pay, wages, hours of employment, andother terms and conditions of employment and,, if anunderstanding is reached, embody such understandingin a signed agreement.The bargaining unit is:All production and maintenance employees em-ployed by Justus Company,Inc., at its Tacoma,Washington place of business,excluding officeclericalemployees,professionalemployees,guards and supervisors as defined in the Act, andall other employees.WE WILL NOT coercivelyinterrogate our employeesconcerning union meetings or other union activities.WE WILL NOT tell or indicate to our employees orgive them the impression that their union meetings areunder surveillance.WE WILL NOT coercively poll our employees con-cerning their union sentiments.WE WILL NOT threaten to close our plant or move it todistant locations if our employees select the aforesaidUnion, or any other labor organization, to representthem.WE WILL NOT threaten our employees that if theyselect the aforesaid Union, or any other labor organiza-tion, to represent them that plant discipline will betightened, previous privileges revoked, employees dis-charged for minor violations or tardiness, coffee breaksshortened, and hair lengths and beards restricted orforbidden.WE WILL NOT withhold any part of our employees'pay, even temporarily, and tell them that if a unionshould become their collective-bargaining representa-tive, similar amounts,or any amounts,will be withheldfrom their pay and given to the Union without theirconsent.WE WILL NOT promise insurance, vacation and oth-er fringe benefits to our employees if they abandon aunion.WE WILL NOT dominate and interfere with the forma-tion and administration of the employees committee ofJustus Company, Inc., or any other labor organization orcontribute financial or other support to it, and WE WILLcompletely disestablish the employees committee of Jus-tus Company, Inc., as a representative of any of our em-ployees.WE WILLNOT in any manner interfere with, restrain,or coerce our employees in the exercise of their right toself-organization,to form,join,or assist any labor or-ganization, to bargain collectively through representa-tives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrainfrom any or all such activities.DatedByJUSTUS COMPANY, INC(Employer)(Representative)(Title) JUSTUS COMPANY433This is an official notice and must not be defaced bythis notice or compliance with its provisions may be direct-anyone.ed to the Board's Office, 10th Floor, Republic Building,This notice must remain posted for 60 consecutive days1511 Third Avenue, Seattle, Washington, 98101, Telephonefrom the date of posting and must not be altered, defaced,Number: 206-442-5692.or covered by any other material. Any questions concerning